                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                            CR-14-79-GF-BMM

                Plaintiff,
      vs.

KYLE RUSSETTE,                                              ORDER

                Defendant.

      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on September 12, 2019. (Doc. 51.) The Defendant

waived the 14 day objection period and the right to allocute before the undersigned

at the revocation hearing held September 11, 2019. (Doc. 50.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on September 11, 2019.

(Doc. 50.) The United States accused Mr. Russette (Russette) of violating his

conditions of supervised release by: 1) failing to report to his probation officer as
directed (7 violations); 2) by using controlled substances (2 violation); 3) by failing

to answer truthfully questions asked by his probation officer; 4) by committing

other crimes (3 violations); and 5) by consuming alcohol. (Doc. 51 at 2.) Russette

admitted to allegations 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 13, 14, 15 and 16. (Doc. 50.)

The government did not attempt to prove alleged violations 8 and 12. Judge

Johnston found that Russette’s violations warrant revocation, and recommended a

sentence of 6 months in custody, with credit for time served beginning April 10,

2019 to the present, with 30 months supervised release to follow. (Doc. 51 at 4.)

      These violations prove serious and warrant revocation of Russette’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 51) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Kyle Russette be sentenced

to custody for 6 months, with credit for time served beginning April 10, 2019, with

30 months of supervised release to follow.

      DATED this 12th day of September, 2019.
